 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Marion D. Reedus, II

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00248-KJD-CWH

11                 Plaintiff,                            STIPULATION TO VACATE STATUS
                                                         CONFERENCE AND DISMISS CASE
12          v.
                                                                  (First Request)
13   MARION D. REEDUS, II,

14                 Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Michael Scotland Morris, Special Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public
19   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for
20   Marion D. Reedus, II, that the Status Conference currently scheduled on January 15, 2019 at
21   1:30 p.m., be vacated and the case dismissed.
22          This Stipulation is entered into for the following reason:
23          1.     Mr. Reedus has satisfied all of the requirements of his pretrial diversion
24   agreement (ECF No. 5). Per the terms of the pretrial diversion agreement, this matter should
25   be dismissed. ECF No. 5, p. 2.
26
 1        DATED this 7th day of January, 2019.
 2
 3   RENE L. VALLADARES                          DAYLE ELIESON
     Federal Public Defender                     United States Attorney
 4
 5       /s/ Nisha Brooks-Whittington                /s/ Michael Scotland Morris
     By_____________________________             By_____________________________
 6   NISHA BROOKS-WHITTINGTON                    MICHAEL SCOTLAND MORRIS
     Assistant Federal Public Defender           Special Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00248-KJD-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     MARION D. REEDUS, II,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the Status Conference currently scheduled for Tuesday,

11   January 15, 2019 at 1:30 p.m., be vacated and this case dismissed.

12                      10 day of January, 2019.
            DATED this ___

13
14
                                                 UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
